Citation Nr: 1121946	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-43 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a kidney disability.


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had active service from January 1951 to December 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is in the claims folder. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no evidence of an injury in service that resulted in a chronic back disability, and medical opinion associates the Veteran's current degenerative changes of the lumbar spine with his age. 

2.  The Veteran was born with one kidney.  There is no evidence of a chronic kidney disability during service, and no evidence of a current kidney disability. 


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active service, nor may arthritis be presumed to have been incurred due to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  A kidney disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a VCAA notification letter in September 2008 that contained all the information required by Pelegrini and Dingess.  This letter was received by the Veteran prior to the initial adjudication of his claim.  The Board concludes that the duty to notify has been met.  

The Board also finds that the duty to assist has been met.  Although the Veteran's service treatment records were initially missing and believed destroyed, they have now been obtained, and include both the entrance and separation examinations.  All private treatment records identified by the Veteran have either been obtained or certified as being unobtainable.  VA treatment records have also been obtained.  The Social Security Administration has been contacted, and they have certified that they do not have any medical records for the Veteran.  The Veteran testified at a hearing before the undersigned Veterans Law Judge.

The Veteran has not been provided with VA examinations of his disabilities.  Under the circumstances, the Board finds that such examinations are not necessary.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

In this case, the Veteran reports that he experienced back pain during a march in basic training.  The Board notes that this is competent and credible testimony.  However, his testimony also indicates that the back pain was later attributed not to any trauma, but rather to his being born with but one kidney.  He also states that he was informed by a private doctor several years after discharge that he would continue to have back pain on exertion that was related to the absence of his kidney.  The current evidence notes only degenerative changes of the lumbar spine that are probably consistent with age.  There is no evidence of a current disability of the Veteran's one kidney.  Therefore, as the record does not indicate that the Veteran's current complaints are associated with service, and as the record contains sufficient information to make a decision in this case, examinations are not necessary for either of the Veteran's claims.  

Service Connection

The Veteran contends both in his written statements and sworn testimony that he has developed chronic kidney and low back disabilities as a result of active service.  He states that he was treated for low back pain during a march in basic training, which he believes was brought on by having to carry his pack and rifle.  The Veteran states that he was treated with only a topical lotion and back rubs on this occasion, and that he never sought additional treatment during service.  However, he says that he continued to experience back pain during physical fitness training throughout the remainder of his service.  After discharge, the Veteran reports that his employment required some physical labor, and that this continued to produce periodic back pain.  He sought treatment for this in the late 1950s or early 1960s, at which time it was discovered he had only one kidney.  The Veteran says that his doctor told him that this kidney was enlarged, that it was the source of his back pain, and that it would continue to bother him for the rest of his life.  The Veteran believes that it was his time in service that caused his one kidney to become enlarged and cause his back pain, and argues that it continues to produce pain and discomfort. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If degenerative arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

A review of the claims folder shows that the Veteran's service treatment records include his entrance examination.  The fact that the Veteran has only one kidney was not noted on this examination report.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  However, regulations also note that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  This includes absent, displaced, or resected parts of organs.  Congenital or developmental defects as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Thus, while the Veteran is entitled to the presumption of soundness for his one kidney, the absence of his other kidney is not a disability for which service connection may be established in the absence of superimposed pathology resulting in chronic kidney impairment.  

The remainder of the service treatment records is negative for evidence of complaints or treatment pertaining to the kidney or low back.  Both were noted to be normal on examination provided the Veteran at his discharge from service.  

The earliest post service medical records are dated 1990.  However, the Veteran has testified that he sought treatment for his back pain in the late 1950s or early 1960s.  At that time, he states that he was treated by Dr. W., who informed the Veteran that he had only one kidney, and that this kidney was enlarged.  The Veteran further states that Dr. W. told him that this was the cause of his back pain, and that he would continue to have back pain the rest of his life.  An attempt has been made to obtain these records, but written confirmation has been received stating that they are no longer available.  

The remainder of the post service medical records includes an X-ray study of the lumbar spine dated May 1990.  The impression was moderate degenerative changes, probably consistent with age.  

VA treatment records from December 1993 show that the Veteran reported a sudden onset of right flank pain.  The diagnostic impression was possible lithiasis.  However, the Veteran underwent a VA tomogram in December 1993 in order to rule out kidney stones.  The impression was of an absent left kidney and a normal study of the right kidney.  It was slightly increased in size which was consistent with the Veteran's history.  

The Veteran was provided a VA physical examination in October 2005 as part of a preoperative workup for an unrelated condition.  He denied a history of kidney disease at this time.  

VA treatment records dated October 2009 note complaints of back pain with a liver mass suspicious for carcinoma.  The Veteran had presented with a congenital single kidney with right back pain for weeks.  He underwent a computed tomography scan in response to his complaints of low back pain, which revealed a large mass in the right lobe of the liver.  

After careful consideration of the Veteran's contentions and the medical evidence, the Board finds that the evidence does not support a grant of service connection for either a low back disability or a kidney disability.  

Initially, the Board notes that the Veteran's statements and testimony regarding his low back pain in service are both competent and credible.  He is competent to report that he experienced back pain and how this back pain was treated.  However, the Veteran does not state that he was diagnosed as having a chronic back disability at that time, and he is not competent to render such a diagnosis himself.  While the Veteran's testimony pertaining to what he was told by Dr. W. after service is also competent and credible, the Board must note that according to this testimony, Dr. W. did not make a diagnosis of a chronic back disability.  Instead, he apparently informed the Veteran that he would continue to experience low back pain as a result of his having but one kidney.  The only medical evidence of a current back disability is the May 1990 X-ray study, and that examiner opined that the degenerative changes noted at that time were probably consistent with his age.  Therefore, as the evidence does not suggest that the Veteran sustained an injury that resulted in a chronic back disability during service or that the Veteran had a chronic back disability until many years after discharge from service, entitlement to service connection is not warranted.  

Regarding the Veteran's kidney, his testimony and statements saying that he was told by Dr. W. that his kidney was enlarged are competent and credible.  However, the Board again notes that the Veteran is not competent to opine that this constitutes a disability of the kidney.  Indeed, there is no medical evidence to confirm the presence of a disability of the one good kidney.  The Veteran was seen for suspected kidney stones in 1993, and while a tomogram conducted at that time noted that the kidney was slightly enlarged, it also characterized this as normal based on his history.  There is no diagnosis of a current kidney disability.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  Therefore, in the absence of a diagnosis of a disability of the Veteran's kidney, his claim for service connection must be denied. 

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for a kidney disability is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


